DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is FINAL and is in response to the claims filed July 8, 2021. Claims 1-20 are currently pending, of which claims 1, 2, 4-17, 19, and 20 are currently amended.

Response to Arguments
Objection to Specification
Applicant has amended the title and this new title has been accepted and entered. Accordingly, the previous objection to the specification is withdrawn.

Rejections Under 35 USC 101
Applicant has amended the claims at issue and the previous rejection to the claims under 35 USC 101 are withdrawn.

Prior Art Rejections
Applicant’s arguments regarding the previously cited art have been fully considered and are either moot or not persuasive.
Specifically, Applicant has amended the claims at issue and argues that Roh does not explicitly teach “preventing the application from being opened” as claimed with respect to the fingerprint matching. See Remarks 14-15. Examiner respectfully disagrees with this argument. While no longer an anticipatory rejection, Roh discloses detecting fingerprint input on a lock screen and comparing the detected fingerprint with registered See Roh Fig. 8 and paras. [0143-145] and [0197-198]. Additionally, Roh discloses additionally, the device can be in an OFF state and fingerprint matching can be in place for turning on a device, and thus executing the operating system and other APIs associated therewith. See Id. at paras. [0087] and [0148].
As a further note, Roh arguably discloses at least one subsequent input as claimed. When the user gains access to the home screen/desktop of the device through the lockscreen, the user can subsequently access individual applications using a fingerprint as well. These are therefore occurring as the user is accessing the open application/home screen/desktop/OS interface. See Id. at Figs. 8 and 10 and paras. [0198-199] and [0208-210]. Nevertheless, even if Roh were not to teach these limitations as claimed or interpreted, Kim has been cited to teach these limitations as well. Specifically, Kim teaches “the digital device may extract the fingerprint information at every user input for changing the pages.” Therefore, as a user is using an application, fingerprint information can be compared to authorized user to allow continued access to the application. See Kim paras. [0073] and [0122].
Examiner further notes that in the interview occurring on July 8, 2021, Examiner cautioned Applicant’s representative about the nature of accessing the desktop/home page application through the lock screen of Roh and to explicitly capture a fingerprint on an individual application icon amongst a plurality of application icons that are displayed on a home screen/desktop of the apparatus. See Interview Summary (mailed 13 July 2021). Even though Applicant has not made those amendments, Examiner also 
It is for at least these reasons and the reasons cited below that the claims remain rejected in this Action.

Claim Interpretation
Claim 11 is directed to a method claim that recites a comparison of a captured fingerprint to an authorized fingerprint. The method of claim 11 recites contingent limitations and any prior art meets the broadest reasonable interpretation of the claim if only one of those limitations are met. Therefore the prior art only needs to read on “in response to…failing to match…preventing the application” OR “in response to…matching…opening the application…in response to the application being open…” There is only a single initial comparison, and therefore only a single condition is required in the claim language. See MPEP 2111.04(II); see also Ex parte Schulhauser. Examiner notes that even though the broadest reasonable interpretation of the method claim merely requires one condition, the prior art cited below reads on the structure for performing all of the functionality in the apparatus and product claims.


Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roh et al. (U.S. Publication No. 2017/0316250; hereinafter “Roh”) and further in view of Kim et al. (U.S. Publication No. 2014/0344954; hereinafter “Kim”).
As per claim 1, Roh teaches an apparatus comprising: a touch surface; a processor; and a memory configured to store code executable by the processor to (See Roh paras. [0050-53] and [0059]):
capture a fingerprint of a user touching the touch surface to open an application; compare the captured fingerprint and an authorized fingerprint for an authorized user of the application to determine a match (See Roh Fig. 8 and paras. [0143-145] and [0197-198]: detect fingerprint input on a lock screen and compare detected fingerprint with registered fingerprints to unlock screen. Below the locked screen can be a home page, which is a form of an application, or an application itself; paras. [0087] and [0148]: additionally, the device can be in an OFF state and fingerprint matching can be in place for turning on a device, and thus executing the operating system and other APIs associated therewith);
in response to the captured fingerprint failing to match the authorized fingerprint, prevent the application from being opened (See Roh para. [0150]: “when the detected fingerprint is not matched with the registered fingerprint, the processor 670 may maintain the locked screen in a present state”);
in response to the captured fingerprint matching the authorized fingerprint, open the application (See Roh para. [0149]: “when the detected fingerprint is matched with the registered fingerprint, the processor 670 may output the unlocked screen to the display panel…the unlocked screen may include the home screen or the application screen under execution”); and
in response to the application being open: capture one or more subsequent fingerprints as the user utilizes the open application, compare the one or more captured subsequent fingerprints to the authorized fingerprint as the user utilizes the open application, and initiate a security response in response to any captured subsequent fingerprint failing to match the authorized fingerprint as the user utilizes the open application (See Roh Figs. 8 and 10 and paras. [0198-199] and [0208-210]: once the user has successfully unlocked the device and launches the desktop/home screen/OS application, the user can execute fingerprinting on other icons on the home screen, and thus, subsequently have their fingerprint captured at least once as they utilize the open application/home screen; para. [0206]: “when the fingerprint fails to be verified, the electronic device 901 may temporarily output a warning that the detected fingerprint is not matched with the registered fingerprint”).
Nevertheless, while Roh certainly teaches the security response as described above, even if Roh were not to teach these limitations of the claim, Kim also teaches in response to the application being open: capture one or more subsequent fingerprints as the user utilizes the open application, compare the one or more captured subsequent fingerprints to the authorized fingerprint as the user utilizes the open application (See Kim paras. [0073] and [0122]: “the digital device may extract the fingerprint information at every user input for changing the pages.” Therefore, as a user is using an application, fingerprint information can be compared to authorized user to allow continued access to the application).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the fingerprinting of Roh with the fingerprinting of Kim. One would have been motivated to combine these references because both references disclose fingerprint authorization to change content, and Kim enhances the user experience by ensuring that the user is the only one accessing the restricted content, 

As per claim 2, Roh/Kim further teaches wherein initiating the security response comprises at least one of: closing the open application, preventing interaction with the open application, locking the open application, and locking the apparatus (See Fig. 8 and paras. [0197-200] and [0206]: in response to a failed input on the lockscreen, the lockscreen is continuously displayed, preventing user access to the home screen/desktop, a form of an application; see also Kim paras. [0125]: if fingerprint isn’t matched, “the digital device may not change the display from the current page”).

As per claim 3, Roh/Kim further teaches wherein the touch surface comprises one or more of: a touchscreen, a touch panel, a touch-sensitive input device, and a button, wherein the user touches the surface while interacting with the apparatus (See Roh paras. [0059] and [0106]: touch screen display).

As per claim 4, Roh/Kim further teaches wherein the touch surface includes a touchscreen comprising a fingerprint sensor positioned at a location for opening the application; and the processor is configured to open the application in response to the captured fingerprint at the location for opening the application matching the authorized fingerprint (See Roh Fig. 8 and paras. [0129] and [0197-200]: in response to a successful input on a calculated position, including on the lockscreen, the user is presented with the home screen/desktop layout, which is a type of application).

As per claim 5, Roh/Kim further teaches wherein the authorized fingerprint is associated with the authorized user of the application; and opening the application in response to the captured fingerprint matching the authorized fingerprint comprises accessing, via the open application, one or more of: a user account associated with the authorized fingerprint, and one or more preferences associated with the authorized fingerprint (See Roh Fig. 8 and paras. [0145] and [0149]: fingerprint template stored in memory that is associated with the functionality of unlocking the screen and accessing the desktop/home page application; see also Kim paras. [0051], [0083-84], and [0101]: user authentication for application access, with user A having different functionalities, and thus preferences, as compared to user B).

As per claim 6, while Roh teaches verifying one or more additional fingerprints and initiate the security response in response to the one or more additional fingerprint captures not matching the authorized fingerprint (See Roh para. [0206]), Roh does not explicitly teach wherein the executable code further causes the processor to: compare each captured fingerprint to the authorized fingerprint for the authorized user of the application each time the user touches the touchscreen as the user utilizes the open application; verify that one or more captured fingerprints matches the authorized fingerprint as the user utilizes the open application.
Kim teaches these limitations of the claim (See Kim paras. [0073] and [0122]: “the digital device may extract the fingerprint information at every user input for changing the pages.” Therefore, as a user is using an application, fingerprint information can be compared to authorized user to allow continued access to the application).


As per claim 7, while Roh teaches verifying one or more additional fingerprints, as discussed above, Roh does not explicitly teach wherein verifying that the one or more captured fingerprints matches the authorized fingerprint comprises verifying a match for each touch of the touchscreen as the user utilizes the open application.
Kim teaches these limitations of the claim (See Kim paras. [0122]: “the digital device may extract the fingerprint information at every user input for changing the pages”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Roh with the teachings of Kim for at least the same reasons as discussed above in claim 1.

As per claim 9, Roh/Kim further teaches wherein the executable code further causes the processor to access a security policy; and comparing the captured fingerprint to the authorized fingerprint occurs in response to a trigger stored in the security policy (See Roh Figs. 7A-12 paras. [0145] and [0153-154]: compare detected fingerprint with registered fingerprint in memory. Additionally, applications have individual security policies that can be triggered depending on where the fingerprint input was given; see also Kim paras. [0083] and [0101]: determinations made about access for users, which is a type of security policy).

As per claim 10, Roh/Kim further teaches wherein the executable code further causes the processor to: store the authorized fingerprint in a user profile; and register the authorized fingerprint with one or more applications (See Roh paras. [0145] and [0208-209]: storing registered fingerprint and matching that fingerprint when interacting with individual applications; see also Kim para. [0073]: storing fingerprint information of authenticated user).

As per claims 11-14, 15, 16, 17, and 18, the claims are directed to a method that implements the same features as the apparatus of claims 1-4, 6, 7, 9, and 10, respectively, and are therefore rejected for at least the same reasons therein.
As per claims 19 and 20, the claims are directed to a program product that implements the same features as the apparatus of claims 1 and 4, respectively, and is therefore rejected for at least the same reasons therein.



Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roh/Kim as applied above and further in view of Burch et al. (U.S. Publication No. 2016/0286397; hereinafter “Burch”).
As per claim 8, while Roh/Kim teaches verifying one or more additional fingerprints, as discussed above, Roh/Kim does not explicitly teach wherein verifying that the one or more captured fingerprints matches the authorized fingerprint comprises verifying a match at predetermined intervals as the user utilizes the open application.

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the fingerprinting of Roh/Kim with the fingerprinting of Burch. One would have been motivated to combine these references because both references disclose fingerprint authorization while interacting with content, and Burch enhances the user experience by ensuring that the user can prevent access by other users in situations where the user may be away from their device (See Burch para. [0005]).





Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Nicholas Klicos/
Primary Examiner, Art Unit 2142